ORDER
Considering the Petition for Immediate Interim Suspension for Threat of Harm to the Public filed by the Office of Disciplinary Counsel, and the report and recommendation of the hearing committee,
IT IS ORDERED that respondent, Joshua G. Frank, Jr., be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.2, pending further orders of this court.
IT IS FURTHER ORDERED that respondent comply in all respects with the provisions of Supreme Court Rule XIX, § 26. In the event that he fails to do so, the Office of Disciplinary Counsel is ordered to seek the appointment of a trustee pursuant to Supreme Court Rule XIX, § 27 to conduct an inventory of respondent’s files and to take action as appropriate to protect the interests of respondent’s clients.
Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately-
/s/ Jeffrey P. Victory
Justice, Supreme Court of Louisiana